OPALA, J.,
concurring in the court’s judgment but not in its pronouncement
¶ 1 I concur in today’s conclusion that the fair market value of the two tracts in this litigation over their 2005 ad valorem tax assessment was improperly increased for the tax year 2005 in excess of 5% of its earlier assessed valuation.
¶2 For his excessive 2005 reassessment the county assessor relies mainly on the individual owners’ (James and Debra Askins’) December 2004 conveyance of the two tracts in question from themselves to Askins Properties, a limited liability company. As authority for the 2005 increase the assessor invokes the text of • Art. 10 § 8B, Okla. Const., which makes the restriction upon annual increases of the assessed fair market value that stand limited to 5% inapplicable to “any year when title to the property is transferred, changed, or conveyed to another person” (emphasis supplied).
¶ 3 Decisive of this appeal is our answer to one simple question — that of whether the owners’ 2004 conveyance of the two tracts to their limited liability company is to be recognized as a legally sufficient transfer “to another person” or merely as the grantors’ (James and Debra Askins’) retention of their land title in a somewhat altered form-i.e. as owners of the LLC rather than as owners in their own name. If the former is correct, the tracts were properly subject to an open-ended assessor’s reassessment of the land’s 2005 fair market value; if the latter is correct, the land’s fair market value could not be increased in excess of 5% of its then assessed value. No other question need be answered here to dispose of this controversy.
¶ 4 The critical December 2004 conveyance by James and Debra Askins did not change one iota either the land’s real ownership status or the incidence of their ad valorem tax liability. The legal consequences of the status change leave the incidence of ownership unaffected. Moreover, James and Debra Askins’ legal capacity to once again re-vest in their own names the title to the affected property remains utterly unimpaired. The form is clearly different but the ownership’s substance remains unaltered. Equity will elevate substance above form and disregard the difference.1 Because the critical transfer from James and Debra As-kins, as individual owners, to Askins Properties, LLC (they own that limited liability *314company in toto)2 cannot be considered in law to be either the land’s divestiture3 or its alienation,4 the December 2004 conveyance may not be regarded as one made to “another person” within the meaning of the exception in Art. 10 § 8B, Okla. Const.
¶ 5 I would hence confine today’s pronouncement to that single issue which must be resolved in favor of the taxpayers. Whether the applicable provisions of 68 O.S. Supp.2002, § 2802.1, subdiv. (A)(4)g do indeed constitute a correct legislative exposition of the text of Art. 10 § 8B, Okla. Const., need not be settled today. Fundamental-law jurisprudence of this Nation uniformly teaches that courts will not reach for decision, in advance of strict necessity, any tendered attack on a law’s constitutional orthodoxy.5 No necessity presses us here.

. Equity always attempts to reach the substance and to ascertain, uphold and enforce rights and duties springing from the parties’ real relations. Equity looks beyond the form in which a transaction was clad and shapes its relief to carry out the parties’ true intention. Cobb v. Whitney 1926 OK 920, 255 P. 577; Exchange Bank of Perry v. Nichols, 1945 OK 292, 164 P.2d 867; Sinclair Oil & Gas Company v. Bishop, 1967 OK 167, 441 P.2d 436, 448.


. The total ownership of Asians Properties, LLC, by James and Debra Askins is undisputed.


. Divestiture is defined as "The loss or surrender of an asset or interest." Black’s Law Dictionary, Seventh Edition, 1999.


. Alienation is defined as "conveyance or transfer of property to another” and the reader is warned that "a transfer of real estate short of a conveyance of the title is not an alienation of the estate.” Black’s Law Dictionary, Seventh Edition, 1999.


. Askwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 483, 80 L.Ed. 688 (1936) (Brandeis, J., concurring).